DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Applicant’s preliminary amendment of the claims and specification, filed 08/22/2019, has been entered and considered in full. 
Status of Claims
Claims 1-20 are currently under examination.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 05/05/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/EP2018/054031, filed 02/19/2018, is acknowledged.
Applicant's claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to EP 17157377.7, filed 02/22/2017 acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 Claim Objections
Claim 9 as dependent on claim 1 is objected to because of the following informalities:  should include “the weighted quantification scheme parameters within the set {ki, pi / i=1...n, n                        
                            ≥
                        
                    2}.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “comprising a adjacent context evaluation engine” should read “comprising an adjacent context evaluation engine”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a classification device” in claim 14, “a receiving unit” in claim 14, “an evaluation unit” in claim 14, “a DWI parameter generator” in claim 14, “a DWI parameter engine” in claim 14, “a scoring engine” in claim 14, “a tissue morphology engine” in claim 15, “a clinical information engine” in claim 15 and in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 11, 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim dependent on claim 16 are also rejected due to their dependency.
10 recites the limitation "the additional data" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitations “the non-invasive imaging modality” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 15-17 and 19 are dependent on themselves and therefore it is unclear what further limitations are intended with these claims.
Claim 16 recites the limitation “the tissue morphology engine” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the non-invasive imaging modality” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the clinical information engine” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the clinical data” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 12, 14,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (2012 AJR 198:717–722; Pub.Date 2012) in view of Montoya Perez et al. (2016 Sixth International Conference on Image Processing Theory, Tools and Applications (IPTA), 2016, pp. 1-6; Pub.Date 12/2016).
Regarding claim 1, Hirano teaches the image analysis of MRI/DWI imaging data (Title, abstract) using an MRI imaging system (p.718 col.1 “a 3-T MRI scanner (Magnetom Trio, Siemens Healthcare) with a dedicated 4-channel phased array bilateral breast coil”) using at least software (p.718 col.2 “MR image interpretation was performed on two megapixel color liquid crystal displays (RadiForce G20, Eizo) equipped with image viewer software (Rapideye, Toshiba Medical Systems)” and calculations and statistical analysis as in p.718 col.2-col.3) for tumour classification (p.719 col.1 “From the discriminant analysis, the combination of minimum ADC and average ADC provided the best diagnostic performance for differentiation between malignant and benign lesions, with a correct classification rate of 90.7%”) therefore a system with a computer-implemented method for non-invasively classifying a tumorous modification of a tissue into one of at least two classes, wherein each class refers to a different stage of the 5tumorous modification, with Hirano teaching further
wherein the method comprises the steps of: 
a) receiving raw magnetic resonance imaging (MRI) data that has been recorded by applying at least one diffusion weighted imaging (DWl) sequence using three to nine different b-values to a tissue being suspicious to a tumorous modification without application of a contrast agent (p.718 col.1-col.2 ¶ MRI Technique with “DWI was performed spin-echo single shot echo-planar imaging with the following parameters: TR/TE 7500/71; FOV 385 × 288 mm; matrix, 128 × 128; thickness 3.0 mm; gap 0.6 mm, acquisitions 2; and acquisition time 136 seconds. Spectral presaturation with inversion recovery (SPAIR) was used for fat suppression. An acceleration factor of two was applied using the generalized autocalibrating partially parallel acquisition (GRAPPA) of parallel imaging technique. Motion-probing gradients in three orthogonal orientations were applied with b values of 50, 800, and 1500 s/mm2, and with p.717 col.1 “Diffusion-weighted MRI (DWI) is another approach that may potentially enhance diagnosis of breast tumors further without the need for contrast media”);  
10b) extracting at least two quantification scheme parameters from the raw MRI data by using at least one quantification scheme, wherein each of the quantification scheme parameters is related to a microstructural property of the tissue (p.718 col.1 “to assess the utility of minimum ADC, average ADC, maximum ADC, and ADC difference value and to find optimum ADC parameters for breast DWI and differentiation between benign and malignant lesions” and col.2 “For quantitative analysis of the data acquired from DWI, ADC maps were automatically created using software provided by the MRI system manufacturer (Syngo, Siemens Healthcare) using three b values (50, 800, and 1500 s/mm2)” and col.3 “to compare median values of each ADC parameter (average ADC, minimum ADC, maximum ADC, and ADC difference value) for benign and malignant lesions” reading the ADC characteristics as scheme parameters for microstructural properties of the breast tissue); 
c) applying a weight to each quantification scheme parameter, wherein the weight is dependent on a kind of the tissue and on the quantification scheme, whereby a set of weighted 15quantification scheme parameters is obtained (p.719 col.1 last ¶ to col.3 1st ¶ with “The discriminant function (D) of the combination of minimum ADC and ADC difference value for differentiation between malignant and benign lesions is given as follows: D = 3.906 × (minimum ADC) – 1.969 × (ADC difference value) −2.777” for specific breast cancer such “mucinous carcinoma” in p.720 col.3 last ¶ with Hirano not specifically teaching the weight being dependent 2/s, respectively) were significantly smaller than those for benign lesions (1.18, 1.28, and 1.38 × 10−3mm2/s, respectively” ” while Montoya Perez teaching p.4 Fig.1 for the average ADCm for the prostate tissue) suggesting more ADC complex results due to the different natures of the tissues and their physiological status affecting the ADC and therefore as one of ordinary skill would anticipates with variation of the weights in the discriminant function as dependent on the nature and status of the tissue with the water content of the tissues, therefore it would have been obvious for one of ordinary skill in the art to expect that the weight applied to each scheme parameter would have been dependent on the kind of tissue since one of ordinary skill in the art would recognize that different tissues for different organs have different water content and cellular type and physical properties leading to different ranges for ADC as taught by Hirano (Table 2 and p.720 col.3 3rd ¶) and Montoya Perez (Fig.1)); 
d) determining a scoring value by combining the weighted quantification scheme parameters within the set, wherein each of the weighted quantification scheme parameters is used only once for determining the scoring value  (p.719 col.1 last ¶ to col.3 1st ¶ with “The discriminant function (D) of the combination of minimum ADC and ADC difference value for differentiation between malignant and benign lesions is given as follows: D = 3.906 × (minimum ADC) – 1.969 × (ADC difference value) −2.777” for specific breast cancer such “mucinous carcinoma” in p.720 col.3 last ¶ with the discriminant D defining a score providing a specificity for classifying breast masses as in Fig.3 and Table 1) ; and 
e) classifying the tumorous modification of the tissue into one of at least two classes 20according to the scoring value (p.719 col.2 “The discriminant function (D) of the combination of minimum ADC and ADC difference value for differentiation between malignant D = 3.906 × (minimum ADC) – 1.969 × (ADC difference value) −2.777. On the ROC analysis, using these discriminant function values, the AUC rose to 0.95 with Fig.3 and Table 1 for classifying the benign and malignant breast masses according to the discriminant value D).
Regarding the dependent claims 2-8 and 12, all the elements of these claims are instantly disclosed or fully envisioned by the teachings of Hirano.
Regarding claim 2, Hirano teaches wherein the tissue is a human tissue in vivo and wherein the tumorous modification is selected from the group consisting of breast cancer, cervix cancer, and prostate cancer (Title, abstract for breast masses and breast cancer tissue).
Regarding claim 3, Hirano teaches wherein the stage of the tumorous modification is selected from one of benign or malignant; or benign, clinically insignificant, or clinically significant (p.719 col.2 “The discriminant function (D) of the combination of minimum ADC and ADC difference value for differentiation between malignant and benign lesions is given as follows: D = 3.906 × (minimum ADC) – 1.969 × (ADC difference value) −2.777. On the ROC analysis, using these discriminant function values, the AUC rose to 0.95 with Fig.3 and Table 1 for classifying the benign and malignant breast masses according to the discriminant value D).
Regarding claim 4, Hirano teaches wherein the at least one diffusion weighted imaging (DWI) sequence uses three to nine different b-values, wherein the b-value is correlated with a magnetic field gradient as used for generating the DWI sequence (p.718 col.2 “Motion-probing gradients in three orthogonal orientations were applied with b values of 50, 800, and 1500 s/mm2” and “For quantitative analysis of the data acquired from DWI, ADC maps were automatically created using software provided by the MRI system manufacturer (Syngo, Siemens Healthcare) using three b values (50, 800, and 1500 s/mm2)”).
Regarding claim 5, Hirano teaches wherein the b- value is selected from a range of 0 to 4000 s/mm2, wherein two adjacent b-values are separated from each other by at least 50 s/ mm2 
Regarding claim 6, Hirano teaches wherein the quantification scheme is selected from 'diffusional kurtosis imaging' (DKI), "traditional monoexponential model', 'intravoxel incoherent motions' (IVIM), or 'fractional order calculus' (FROC), and wherein the quantification scheme parameter is selected from ADC; AKC; D-IVIM, or f-IVIM (with the determination of the ADC with the conventional monoexponential diffusion model as taught by Montoya Perez p.1 equation (1)).
Regarding claim 7, Hirano teaches wherein the weight to each quantification scheme parameter is obtained by analyzing at least one training data set, wherein the training data set refers to data comprising a confirmed histopathological analysis (Fig. 2 and p.718 col.3 “The histopathologic diagnoses for the 75 mass lesions were 48 malignant and 27 benign. The malignant group consisted of two ductal carcinoma in situ (DCIS), 41 invasive ductal carcinoma (IDC), four mucinous carcinoma, and one invasive lobular carcinoma. The benign group consisted of three fibrocystic changes, 12 fibroadenomas, 10 intraductal papillomas, and two phyllodes tumors. The mean diameter of the malignant masses was 22.6 mm (range, 11–66 mm) and that of the benign masses was 23.5 mm (range, 10–90 mm). Comparisons of ADC values for each parameter between benign and malignant lesions are shown in Figure 2”).
Regarding claim 8, Hirano teaches wherein the scoring value Q is determined by combining the weighted quantification scheme parameters within the set {ki , pi / i=1...n, n                        
                            ≥
                        
                    2} in accordance with Equation (3) as                         
                            Q
                            =
                             
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                            +
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                        ≥
                                        2
                                    
                                
                                
                                    
                                        
                                            k
                                        
                                        
                                            i
                                        
                                    
                                    .
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    	(3) (p.719 col.2 “The discriminant function (D) of the combination of minimum ADC and ADC difference value for differentiation between malignant and benign lesions is given as follows: D = 3.906 × (minimum ADC) – 1.969 × (ADC difference value) −2.777.”).
Regarding claim 12, Hirano teaches wherein the scoring value is compared with at least one score cut-off value, by which the tumorous modification of the tissue is classified into one of the at least two classes (p.719 col.1 “Results of the ROC analysis for the ADC parameters are p = 0.11). Using cutoff levels that were defined in terms of equal sensitivity and specificity on the ROC curves, minimum ADC provided 85.5% sensitivity and specificity.”).

Regarding independent claim 14, as discussed above, Hirano teaches the image analysis of MRI/DWI imaging data (Title, abstract) using an MRI imaging system (p.718 col.1 “a 3-T MRI scanner (Magnetom Trio, Siemens Healthcare) with a dedicated 4-channel phased array bilateral breast coil”) using at least software (p.718 col.2 “MR image interpretation was performed on two megapixel color liquid crystal displays (RadiForce G20, Eizo) equipped with image viewer software (Rapideye, Toshiba Medical Systems)” and calculations and statistical analysis as in p.718 col.2-col.3) for tumour classification (p.719 col.1 “From the discriminant analysis, the combination of minimum ADC and average ADC provided the best diagnostic performance for differentiation between malignant and benign lesions, with a correct classification rate of 90.7%”) therefore a system with a computer-implemented method for non-invasively classifying a tumorous modification of a tissue into one of at least two classes, wherein each class refers to a different stage of the 5tumorous modification, therefore a classification device  for non-invasively classifying a tumorous modification of a tissue into one of at least two classes, wherein each class refers to a different stage of the tumorous modification. The Examiner notes that the claimed method is directed to apparatus of claim 14 with the structures and functional limitations corresponding to the method steps of claim 1. Since the method of claim 1 is disclosed by Hirano and Montoya Perez, the claim 14 is therefore made obvious by the teachings discussed above mutandis mutatis.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (2012 AJR 198:717–722; Pub.Date 2012) in view of Montoya Perez et al. (2016 Sixth International .
Regarding independent claim 13, the Examiner notes that Hirano and Montoya Perez teach a system to execute the method in claim method 1 as discussed above for claim 1. Hirano and Montoya Perez do not specifically teach the non-transitory computer-readable storage medium of claim 13. However, Manikis teaches within the same field of endeavor of MRI system for DWI imaging with determination of ADC parameters (Title and abstract and Fig. 5) the conventional use of non-transitory computer-readable storage medium ([0148] “processor-readable storage mediums; and/or other devices of the like. Thus, a computer systemization generally requires and makes use of memory”) teaching and making obvious such a use of such non-transitory computer-readable storage medium for DWI and analysis of ADC parameters (Fig.5). 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Hirano and Montoya Perez with non-transitory computer-readable storage medium, since one of ordinary skill in the art would recognize that using a non-transitory computer-readable storage medium was conventional as taught by Manikis. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Manikis and Hirano teach determining ADC parameter with DWI imaging. The motivation would have been to ideally provide the determination of the ADC with a minimal number of b values as suggested by Manikis (abstract).

Claims 9-11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (2012 AJR 198:717–722; Pub.Date 2012) in view of Montoya Perez et al. (2016 Sixth International Conference on Image Processing Theory, Tools and Applications (IPTA), 2016, pp. .
Hirano and Montoya Perez teach a method and system as set forth above.
Regarding claim 9, Hirano and Montoya Perez do not specifically teach wherein a set of m weighted additional data {                        
                            l
                            j
                             
                            ,
                        
                                             
                            q
                            j
                             
                        
                    , j = 1...m} is, additionally, used for determining the scoring value in accordance with Equation (4) by                          
                            Q
                            =
                             
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                            +
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                        ≥
                                        2
                                    
                                
                                
                                    
                                        
                                            k
                                        
                                        
                                            i
                                        
                                    
                                    .
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            +
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        m
                                    
                                
                                
                                    
                                        
                                            l
                                        
                                        
                                            i
                                        
                                    
                                    .
                                    
                                        
                                            q
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                          (4)   as in claim 9.
However, Machida teaches within the same field of endeavor of diagnosis of breast masses as benign or malignant (Title, abstract) the use of conventional MRI imaging with contrast (p.688 col.1 “MR imaging was performed with a 1.5-T system (Avanto; Siemens Healthcare, Erlangen, Germany). A body coil was used for transmission, and a double breast coil (four-channel breast array coil) was used for MR imaging. Dynamic MR imaging was performed with a three-dimensional fat suppressed volumetric interpolated breath-hold sequence with parallel acquisition before and three times after injection of a bolus of 0.1 mmol/kg gadopentetate dimeglumine (Magnevist; Bayer Healthcare, Wuppertal, Germany) at a rate of 2 mL/sec, followed by a 20-mL saline flush administered with an automatic injector”) for performing multivariate analysis on the breast masses pattern (Tables 1, 2 and 3 for comparing branching to linear pattern for benign and malignant breast masses) showing a predication of malignancy according to multivariate analysis (p.693 col.1 “In conclusion, the PPV of the branching pattern was significantly higher than that of the linear pattern, and the branching pattern was a significantly stronger predictor of malignancy than was the linear pattern according to multivariate analysis”). Therefore, since both Hirano and Machida teach to discriminate benign from malignant breast masses using different independent parameters such as ADC parameters for Hirano and physiological patterns such as branching patterns for Machida, it would have been obvious for a person of ordinary skill in the art to combine all these parameters for multivariate analysis to lead to an optimal score in the formal equation                         
                            Q
                            =
                             
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                            +
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                        ≥
                                        2
                                    
                                
                                
                                    
                                        
                                            k
                                        
                                        
                                            i
                                        
                                    
                                    .
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            +
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        m
                                    
                                
                                
                                    
                                        
                                            l
                                        
                                        
                                            i
                                        
                                    
                                    .
                                    
                                        
                                            q
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                      to discriminate i representing the ADC’s parameters and qj representing the branching and linear pattern parameters.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Hirano and Montoya Perez wherein a set of m weighted additional data {                        
                            l
                            j
                             
                            ,
                        
                                             
                            q
                            j
                             
                        
                    , j = 1...m} is, additionally, used for determining the scoring value in accordance with Equation (4) by                          
                            Q
                            =
                             
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                            +
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                        ≥
                                        2
                                    
                                
                                
                                    
                                        
                                            k
                                        
                                        
                                            i
                                        
                                    
                                    .
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            +
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        m
                                    
                                
                                
                                    
                                        
                                            l
                                        
                                        
                                            i
                                        
                                    
                                    .
                                    
                                        
                                            q
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    	(4), since one of ordinary skill in the art would recognize that using conventional imaging patterns for assessing malignancy of breast masses was known in the art as taught by Machida and since adding independent parameters capable to further discriminate the classification between two classes would be obvious to try since both parameter sets are found to perfectly discriminate between benign and malignant masses as taught by Hirano and Machida. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Machida and Hirano teach multivariate analysis of imaging parameters for discriminating between benign and malignant breast masses. The motivation would have been to ideally provide on optimal discrimination criteria for breast masses for diagnosing malignant breast masses.

Regarding claim 10, Hirano and Montoya Perez teach a method and system as set forth above.
Hirano and Montoya Perez do not specifically teach wherein the additional data is obtained from at least one of: a non-invasive imaging modality and clinical data as in claim 10.
However, as discussed above for claim 9, Machida teaches the use of conventional MRI with contrast sequence for discriminate between benign and malignant breast masses analyzing mass patterns, therefore teaching wherein the additional data is obtained from at least one of: a non-invasive imaging modality and clinical data as claimed. 


Hirano and Montoya Perez do not specifically teach wherein the non-invasive imaging modality comprises at least one of: ultrasound, x-ray imaging, computer tomography, positron emission tomography (PET), or conventional MR sequencing as in claim 11.
However, as discussed above for claim 9, Machida teaches the use of conventional MRI with contrast sequence for discriminate between benign and malignant breast masses analyzing mass patterns, therefore teaching wherein the non-invasive imaging modality comprises at least one of: ultrasound, x-ray imaging, computer tomography, positron emission tomography (PET), or conventional MR sequencing as claimed. 

Regarding claim 15, Hirano and Montoya Perez teach a method and system as set forth above.
Hirano and Montoya Perez do not specifically teach comprising an adjacent context evaluation engine being adapted for providing additional data, wherein the additional data is obtained from at least one of: a tissue morphology engine and clinical information engine as in claim 15.
However, as discussed for claim 9, Machida teaches the use of conventional MRI with contrast sequence for discriminate between benign and malignant breast masses analyzing mass patterns therefore making obvious as discussed above of providing morphological imaging data for discriminate between benign and malignant breast masses, therefore teaching an adjacent context evaluation engine being adapted for providing additional data, wherein the additional data is obtained from at least one of: a tissue morphology engine and clinical information engine as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Hirano and Montoya Perez with 

Regarding claim 16, Hirano and Montoya Perez teach a method and system as set forth above.
Hirano and Montoya Perez do not specifically teach wherein the tissue morphology engine is adapted for measuring and post-processing tissue-related data by a non-invasive imaging modality, in particular, by ultrasound, x-ray imaging, computer tomography, positron emission tomography (PET), and/or conventional MRI, especially conventional MR sequencing as in claim 16.
However, as discussed above for claim 9, Machida teaches the use of conventional MRI with contrast sequence for discriminate between benign and malignant breast masses analyzing mass patterns, therefore teaching wherein the tissue morphology engine is adapted for measuring and post-processing tissue-related data by a non-invasive imaging modality, in particular, by ultrasound, x-ray imaging, computer tomography, positron emission tomography (PET), and/or conventional MRI, especially conventional MR sequencing as claimed.

Regarding claim 17, Hirano and Montoya Perez teach a method and system as set forth above.
Hirano and Montoya Perez do not specifically teach wherein the non-invasive imaging modality comprises at least one of: ultrasound, x-ray imaging, computer tomography, positron emission tomography (PET), or conventional MR sequencing as in claim 17.
However, as discussed above for claim 9, Machida teaches the use of conventional MRI with contrast sequence for discriminate between benign and malignant breast masses analyzing mass patterns, therefore teaching wherein the non-invasive imaging modality comprises at least one of: ultrasound, x-ray imaging, computer tomography, positron emission tomography (PET), or conventional MR sequencing as claimed.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (2012 AJR 198:717–722; Pub.Date 2012) in view of Montoya Perez et al. (2016 Sixth International Conference on Image Processing Theory, Tools and Applications (IPTA), 2016, pp. 1-6; Pub.Date 12/2016) in view of Machida et al. (2015 Radiology 276:686-694; Pub.Date 2015) as applied to claims 1-12 and 14-17 and further in view of Reicher et al. (USPN 20160364862 A1; Pub.Date 12/15/2016; Fil.Date 06/10/2016).
Hirano, Montoya Perez and Machida teach a method and system as set forth above. Machida teaches additional data and parameters from morphological imaging data for discriminating benign and malignant breast masses using multivariate analysis.
Hirano, Montoya Perez and Machida do not specifically teach wherein the clinical information engine is configured for providing clinical data as in claim 18.
However, Reicher teaches within the same field of endeavor of classifying tissue masses from benign to cancerous (Title, abstract and [0050] and applied to breast cancer [0037]) the use of patient information for training information obtained from DICOM ([0055] “The training 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Hirano, Montoya Perez and Machida wherein the clinical information engine is configured for providing clinical data, since one of ordinary skill in the art would recognize that using medical report from a patient for assessing malignancy of breast masses was known in the art as taught by Reicher and since adding independent parameters capable to further discriminate the classification between two classes would be obvious to try since both parameter sets are found to perfectly discriminate between benign and malignant masses as taught by Hirano and Machida and Reicher ([0135]). One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Reicher ([0113]) and Hirano teach multivariate analysis of parameters for discriminating between benign and malignant breast masses. The motivation would have been to ideally provide on optimal discrimination criteria for breast masses for diagnosing malignant breast masses, as suggested by Reicher ([0113]).

Regarding claims 19 and 20, Hirano, Montoya Perez and Machida teach a method and system as set forth above. 
Hirano, Montoya Perez and Machida do not specifically teach wherein the clinical data comprises at least one of: patient age, patient weight, patient origin, history of cancer in patient, history of cancer in family, a risk scoring model, an exposure to at least one risk factors potentially increasing the Preliminary AmendmentPage 7 Ref. No.: ASD05-12risk of having a malignancy, an infectious disease, a region of a lesion, at least one blood parameter, or a genetic analysis as in claims 19 and 20.

Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Hirano, Montoya Perez and Machida wherein the clinical data comprises at least one of: patient age, patient weight, patient origin, history of cancer in patient, history of cancer in family, a risk scoring model, an exposure to at least one risk factors potentially increasing the Preliminary AmendmentPage 7 Ref. No.: ASD05-12risk of having a malignancy, an infectious disease, a region of a lesion, at least one blood parameter, or a genetic analysis, since one of ordinary skill in the art would recognize that using medical report from a patient for assessing malignancy of breast masses was known in the art as taught by Reicher and since adding independent parameters capable to further discriminate the classification between two classes would be obvious to try since both parameter sets are found to perfectly discriminate between benign and malignant masses as taught by Hirano and Machida and Reicher ([0135]). One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Reicher ([0113]) and Hirano teach multivariate analysis of parameters for discriminating between benign and malignant breast masses. The motivation would have been to ideally provide on optimal discrimination criteria for breast masses for diagnosing malignant breast masses, as suggested by Reicher ([0113]). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793